Exhibit 10.2

Execution Copy

 

--------------------------------------------------------------------------------

 

INDEMNIFICATION AGREEMENT

 

among

 

FINANCIAL SECURITY ASSURANCE INC.,

 

AFS FUNDING TRUST

 

and

 

DEUTSCHE BANK SECURITIES INC.

 

Dated as of September 10, 2003

 

$196,000,000 Class A-1 1.12563% Asset Backed Notes

$326,000,000 Class A-2 1.74% Asset Backed Notes

$188,000,000 Class A-3 2.75% Asset Backed Notes

$206,000,000 Class A-4 3.48% Asset Backed Notes

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Section 1.

  

Definitions

  

1

Section 2.

  

Representations, Warranties and Agreements of Financial Security

  

3

Section 3.

  

Representations, Warranties and Agreements of the Underwriters

  

5

Section 4.

  

Indemnification

  

6

Section 5.

  

Indemnification Procedures

  

6

Section 6.

  

Contribution

  

7

Section 7.

  

Miscellaneous

  

8

EXHIBIT A—Opinion of Assistant General Counsel

    



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

 

INDEMNIFICATION AGREEMENT dated as of September 10, 2003, among FINANCIAL
SECURITY ASSURANCE INC. (“Financial Security”), AFS FUNDING TRUST, (the
“Seller”) and DEUTSCHE BANK SECURITIES INC., as the Representative (as defined
below):

 

Section 1. Definitions. For purposes of this Agreement, the following terms
shall have the meanings provided below:

 

“Agreement” means this Indemnification Agreement, as amended from time to time.

 

“Federal Securities Laws” means the Securities Act, the Securities Exchange Act
of 1934, the Trust Indenture Act of 1939, the Investment Company Act of 1940,
the Investment Advisers Act of 1940 and the Public Utility Holding Company Act
of 1935, each as amended from time to time, and the rules and regulations in
effect from time to time under such Acts.

 

“Financial Security Agreements” means this Agreement, the Spread Account
Agreement, the Spread Account Agreement Supplement and the Insurance Agreement.

 

“Financial Security Information” has the meaning provided in Section 2(g)
hereof.

 

“Financial Security Party” means any of Financial Security, its parent,
subsidiaries and affiliates, and any shareholder, director, officer, employee,
agent or “controlling person” (as such term is used in the Securities Act) of
any of the foregoing.

 

“Indemnified Party” means any party entitled to any indemnification pursuant to
Section 4 hereof.

 

“Indemnifying Party” means any party required to provide indemnification
pursuant to Section 4 hereof.

 

“Insurance Agreement” means the Insurance and Indemnity Agreement, dated as of
September 10, 2003 among Financial Security, the Trust, AmeriCredit Financial
Services, Inc., AmeriCredit Corp. and AFS Funding Trust.

 

“Losses” means (a) any actual out-of-pocket damages incurred by the party
entitled to indemnification or contribution hereunder, (b) any actual
out-of-pocket costs or expenses incurred by such party, including reasonable
fees or expenses of its counsel and other expenses incurred in connection with
investigating or defending any claim, action or other proceeding which entitle
such party to be indemnified hereunder (subject to the limitations set forth in
Section 5 hereof), to the extent not paid, satisfied or reimbursed from funds
provided by any other Person other than an affiliate of such party (provided
that the foregoing shall not create or imply any obligation to pursue recourse
against any such other Person), plus (c) interest on the amount paid by the
party entitled to indemnification or contribution from the date of such payment
to the date of payment by the party who is obligated to indemnify or contribute
hereunder at the statutory rate applicable to judgments for breach of contract.



--------------------------------------------------------------------------------

“Offering Document” means the Prospectus and any other material or documents
delivered by the Underwriters to any Person in connection with the offer or sale
of the Securities.

 

“Person” means any individual, partnership, joint venture, corporation, trust,
unincorporated organization or other organization or entity (whether
governmental or private).

 

“Policy” means the financial guaranty insurance policy delivered by Financial
Security with respect to the Securities.

 

“Prospectus” means, collectively, the Prospectus relating to the Securities
dated July 10, 2003 and the Prospectus Supplement dated September 3, 2003 (the
“Prospectus Supplement”) relating to the Securities.

 

“Representative” means Deutsche Bank Securities Inc., as representative of the
Underwriters.

 

“Securities” means the Trust’s $195,000,000 Class A-1 1.12563% Asset Backed
Notes, $326,000,000 Class A-2 1.74% Asset Backed Notes, $188,000,000 Class A-3
2.75% Asset Backed Notes and $206,000,000 Class A-4 3.48% Asset Backed Notes
issued pursuant to the Series 2003-C-F Indenture.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Seller Party” means any of the Seller, its parent, subsidiaries and affiliates
and any employee, agent or “controlling person” (as such term is used in the
Securities Act) of any of the foregoing.

 

“Spread Account Agreement” means the Spread Account Agreement, as amended and
restated, dated as of May 11, 1998, and as further amended as of September 10,
2003, among Financial Security, AFS Funding Trust, the collateral agent named
therein and the trustees specified therein, as the same may be amended,
supplemented or otherwise modified in accordance with the terms thereof.

 

“Spread Account Agreement Supplement” means the Series 2003-C-F Supplement to
Spread Account Agreement, dated as of September 10, 2003, among Financial
Security, AFS Funding Trust, the collateral agent named therein and the trustees
specified therein.

 

“Trust” means AmeriCredit Automobile Receivables Trust 2003-C-F.

 

“Underwriter Information” has the meaning provided in Section 3(c) hereof.

 

“Underwriter Party” means any of the Underwriters, its respective parent,
subsidiaries and affiliates and any shareholder, director, officer, employee,
agent or “controlling person” (as such item is used in the Securities Act) of
any of the foregoing.

 

“Underwriters” means Deutsche Bank Securities Inc., Lehman Brothers Inc., J.P.
Morgan Securities Inc. and Wachovia Securities, Inc., as underwriters.

 

2



--------------------------------------------------------------------------------

“Underwriting Agreement” means the Underwriting Agreement, dated as of September
3, 2003 among the Seller, AmeriCredit Financial Services, Inc. and the
Representative.

 

Section 2. Representations, Warranties and Agreements of Financial Security.
Financial Security represents, warrants and agrees as follows:

 

(a) Organization, Etc. Financial Security is a stock insurance company duly
organized, validly existing and authorized to transact financial guaranty
insurance business under the laws of the State of New York.

 

(b) Authorization, Etc. The Policy and the Financial Security Agreements have
been duly authorized, executed and delivered by Financial Security.

 

(c) Validity, Etc. The Policy and the Financial Security Agreements constitute
valid and binding obligations of Financial Security, enforceable against
Financial Security in accordance with their terms, subject, as to the
enforcement of remedies, to bankruptcy, insolvency, reorganization,
rehabilitation, moratorium and other similar laws affecting the enforceability
of creditors’ rights generally applicable in the event of the bankruptcy or
insolvency of Financial Security and to the application of general principles of
equity and subject, in the case of this Agreement, to principles of public
policy limiting the right to enforce the indemnification provisions contained
herein.

 

(d) Exemption From Registration. The Policy is exempt from registration under
the Securities Act.

 

(e) No Conflicts. Neither the execution or delivery by Financial Security of the
Policy or the Financial Security Agreements, nor the performance by Financial
Security of its obligations thereunder, will conflict with any provision of the
certificate of incorporation or the bylaws of Financial Security nor result in a
breach of, or constitute a default under, any material agreement or other
instrument to which Financial Security is a party or by which any of its
property is bound nor violate any judgment, order or decree applicable to
Financial Security of any governmental or regulatory body, administrative
agency, court or arbitrator having jurisdiction over Financial Security (except
that, in the published opinion of the Securities and Exchange Commission, the
indemnification provisions of this Agreement, insofar as they relate to
indemnification for liabilities arising under the Securities Act, are against
public policy as expressed in the Securities Act and are therefore
unenforceable).

 

(f) Financial Information. The consolidated balance sheets of Financial Security
as of December 31, 2002 and December 31, 2001 and the related consolidated
statements of income, changes in shareholder’s equity and cash flows for the
fiscal years then ended, and the interim consolidated balance sheets of
Financial Security as of March 31, 2003 and June 30, 2003 (unaudited), and the
related statements of income, changes in shareholder equity and cash flows for
the interim period then ended, which are incorporated by reference in the
Prospectus, fairly present in all material respects the financial condition of
Financial Security as of such dates and for such periods in accordance with
generally accepted accounting principles consistently applied (subject as

 

3



--------------------------------------------------------------------------------

to interim statements to normal year-end adjustments) and since the date of the
most current interim consolidated balance sheet referred to above there has been
no change in the financial condition of Financial Security which would
materially and adversely affect its ability to perform its obligations under the
Policy.

 

(g) Financial Security Information. The information in the Prospectus Supplement
set forth under the caption “The Insurer” (as revised from time to time in
accordance with the provisions hereof, the “Financial Security Information”) is
limited and does not purport to provide the scope of disclosure required to be
included in a prospectus with respect to a registrant in connection with the
offer and sale of securities of such registrant registered under the Securities
Act. Within such limited scope of disclosure, however, as of the date of the
Prospectus Supplement and as of the date hereof, the Financial Security
Information does not contain any untrue statement of a material fact, or omit to
state a material fact necessary to make the statements contained therein, in the
light of the circumstances under which they were made, not misleading.

 

(h) Additional Information. Financial Security will furnish to the Underwriters
or the Seller, upon request of the Underwriters or the Seller, as the case may
be, copies of Financial Security’s most recent financial statements (annual or
interim, as the case may be) which fairly present in all material respects the
financial condition of Financial Security as of the dates and for the periods
indicated, in accordance with generally accepted accounting principles
consistently applied except as noted therein (subject, as to interim statements,
to normal year-end adjustments). In addition, if the delivery of a Prospectus
relating to the Securities is required at any time prior to the expiration of
nine months after the time of issue of the Prospectus in connection with the
offering or sale of the Securities, the Seller or the Underwriters will notify
Financial Security of such requirement to deliver a Prospectus and Financial
Security will promptly provide the Underwriters and the Seller with any
revisions to the Financial Security Information that are in the judgment of
Financial Security necessary to prepare an amended Prospectus or a supplement to
the Prospectus.

 

(i) Opinion of Counsel. Financial Security will furnish to the Underwriters and
the Seller on the closing date for the sale of the Securities an opinion of its
Assistant General Counsel, to the effect set forth in Exhibit A attached hereto,
dated such closing date and addressed to the Seller and the Underwriters.

 

(j) Consents and Reports of Independent Accountants. Financial Security will
furnish to the Underwriters and the Seller, upon request, as comfort from its
independent accountants in respect of its financial condition, (i) at the
expense of the Person specified in the Insurance Agreement, a copy of the
Prospectus, including either a manually signed consent or a manually signed
report of Financial Security’s independent accountants and (ii) the quarterly
review letter by Financial Security’s independent accountants in respect of the
most recent interim financial statements of Financial Security.

 

Nothing in this Agreement shall be construed as a representation or warranty by
Financial Security concerning the rating of its insurance financial strength by
Fitch Ratings, Moody’s Investors Service, Inc., Standard & Poor’s and Rating and
Investment Information, Inc. or any

 

4



--------------------------------------------------------------------------------

other rating assigned by a rating agency (collectively, the “Rating Agencies”).
The Rating Agencies, in assigning such ratings, take into account facts and
assumptions not described in the Prospectus and the facts and assumptions which
are considered by the Rating Agencies, and the ratings issued thereby, are
subject to change over time.

 

Section 3. Representations, Warranties and Agreements of the Underwriters. Each
of the Underwriters represents, warrants and agrees as follows:

 

(a) Compliance With Laws. Such Underwriter will comply in all material respects
with all legal requirements in connection with offers and sales of the
Securities and make such offers and sales in the manner provided in the
Prospectus.

 

(b) Offering Document. Such Underwriter will not use, or distribute to other
broker-dealers for use, any Offering Document in connection with the offer and
sale of the Securities unless such Offering Document includes such information
as has been furnished by Financial Security for inclusion therein and the
information therein concerning Financial Security has been approved by Financial
Security in writing. Financial Security hereby consents to the information in
respect of Financial Security included in the Prospectus. Each Offering Document
will include the following statement:

 

“The Policy is not covered by the Property/Casualty Insurance Security Fund
specified in Article 76 of the New York Insurance Law”.

 

Each Offering Document including financial statements with respect to Financial
Security prepared in accordance with generally accepted accounting principles
(but excluding any Offering Document in which such financial statements are
incorporated by reference) will include the following statement immediately
preceding such financial statements:

 

“The New York State Insurance Department recognizes only statutory accounting
practices for determining and reporting the financial condition and results of
operations of an insurance company, for determining its solvency under the New
York Insurance Law, and for determining whether its financial condition warrants
the payment of a dividend to its stockholders. No consideration is given by the
New York State Insurance Department to financial statements prepared in
accordance with generally accepted accounting principles in making such
determinations.”

 

(c) Underwriter Information. All material provided by the Underwriters for
inclusion in the Prospectus (as revised from time to time, the “Underwriter
Information”), insofar as such information relates to the Underwriters, is true
and correct in all material respects. In respect of the Prospectus Supplement,
the Underwriter Information is limited to the information set forth in the body
of the Prospectus Supplement and within the

 

5



--------------------------------------------------------------------------------

“Underwriting” section, the first, the third and final (i.e. sixth) paragraphs
immediately following the Class A-4 Notes Underwriter commitment table.

 

Section 4. Indemnification.

 

(a) Financial Security agrees, upon the terms and subject to the conditions
provided herein, to indemnify, defend and hold harmless each Seller Party and
each Underwriter Party against (i) any and all Losses incurred by them with
respect to the offer and sale of the Securities and resulting from Financial
Security’s breach of any of its representations, warranties or agreements set
forth in Section 2 hereof and (ii) any and all Losses to which any Seller Party
or Underwriter Party may become subject, under the Securities Act or otherwise,
insofar as such Losses arise out of or result from an untrue statement of a
material fact contained in any Offering Document or the omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or omission was made in the Financial
Security Information included therein in accordance with the provisions hereof.

 

(b) Each of the Underwriters, agrees, severally but not jointly, upon the terms
and subject to the conditions provided herein, to indemnify, defend and hold
harmless each Financial Security Party and each Seller Party against (i) any and
all Losses incurred by them with respect to the offer and sale of the Securities
and resulting from the Underwriters’ breach of any of its representations,
warranties or agreements set forth in Section 3 hereof and (ii) any and all
Losses to which any Financial Security Party or Seller Party may become subject,
under the Securities Act or otherwise, insofar as such Losses arise out of or
result from an untrue statement of a material fact contained in any Offering
Document or the omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or omission
was made in the Underwriter Information included therein.

 

(c) Upon the incurrence of any Losses for which a party is entitled to
indemnification hereunder, the Indemnifying Party shall reimburse the
Indemnified Party promptly upon establishment by the Indemnified Party to the
Indemnifying Party of the Losses incurred.

 

Section 5. Indemnification Procedures. Except as provided below in Section 6
with respect to contribution, the indemnification provided herein by an
Indemnifying Party shall be the exclusive remedy of any and all Indemnified
Parties for the breach of a representation, warranty or agreement hereunder by
an Indemnifying Party; provided, however, that each Indemnified Party shall be
entitled to pursue any other remedy at law or in equity for any such breach so
long as the damages sought to be recovered shall not exceed the Losses incurred
thereby resulting from such breach. In the event that any action or regulatory
proceeding shall be commenced or claim asserted which may entitle an Indemnified
Party to be indemnified under this Agreement, such party shall give the
Indemnifying Party written or telegraphic notice of such action or claim
reasonably promptly after receipt of written notice thereof. The Indemnifying
Party shall be entitled to participate in and, upon notice to the Indemnified
Party,

 

6



--------------------------------------------------------------------------------

assume the defense of any such action or claim in reasonable cooperation with,
and with the reasonable cooperation of, the Indemnified Party. The Indemnified
Party will have the right to employ its own counsel in any such action in
addition to the counsel of the Indemnifying Party, but the fees and expenses of
such counsel will be at the expense of such Indemnified Party, unless (a) the
employment of counsel by the Indemnified Party at its expense has been
authorized in writing by the Indemnifying Party, (b) the Indemnifying Party has
not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, or (c)
the named parties to any such action or proceeding (including any impleaded
parties) include both the Indemnifying Party and one or more Indemnified
Parties, and the Indemnified Parties shall have been advised by counsel that (A)
there may be one or more legal defenses available to them which are different
from or additional to those available to the Indemnifying Party and (B) the
representation of the Indemnifying Party and such Indemnified Parties by the
same counsel would be inappropriate or contrary to prudent practice (in which
case, if such Indemnified Parties notify the Indemnifying Party in writing that
they elect to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense of such
action or proceeding on behalf of such Indemnified Parties, it being understood,
however, that the Indemnifying Party shall not, in connection with any one such
action or proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys at any time for all Seller Parties, one such firm
for all Underwriter Parties and one such firm for all Financial Security
Parties, as the case may be, which firm shall be designated in writing by the
Seller in respect of the Seller Parties, by the Underwriters in respect of the
Underwriter Parties and by Financial Security in respect of the Financial
Security Parties), in each of which cases the fees and expenses of counsel will
be at the expense of the Indemnifying Party and all such fees and expenses will
be reimbursed promptly as they are incurred. The Indemnifying Party shall not be
liable for any settlement of any such claim or action unless the Indemnifying
Party shall have consented thereto or be in default in its obligations
hereunder. Any failure by an Indemnified Party to comply with the provisions of
this Section shall relieve the Indemnifying Party of liability only if such
failure is prejudicial to the position of the Indemnifying Party and then only
to the extent of such prejudice.

 

Section 6. Contribution.

 

(a) To provide for just and equitable contribution if the indemnification
provided by any Indemnifying Party is determined to be unavailable or
insufficient for any Indemnified Party (other than due to application of this
Section), each Indemnifying Party shall contribute to the Losses arising from
any breach of any of its representations, warranties or agreements contained in
this Agreement on the basis of the relative fault of each of the parties as set
forth in Section 6(b) below; provided, however, that an Indemnifying Party shall
in no event be required to contribute to all Indemnified Parties an aggregate
amount in excess of the Losses incurred by such Indemnified Parties resulting
from the breach of representations, warranties or agreements contained in this
Agreement.

 

(b) The relative fault of each Indemnifying Party, on the one hand, and of each
Indemnified Party, on the other, shall be determined by reference to, among
other things,

 

7



--------------------------------------------------------------------------------

whether the breach of, or alleged breach of, any representations, warranties or
agreements contained in this Agreement relates to information supplied by, or
action within the control of, the Indemnifying Party or the Indemnified Party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such breach.

 

(c) The parties agree that Financial Security shall be solely responsible for
the Financial Security Information and the Underwriters shall be solely
responsible for the Underwriter Information and that the balance of each
Offering Document shall be the responsibility of the Seller.

 

(d) Notwithstanding anything in this Section 6 to the contrary, the Underwriters
shall not be required to contribute an amount in excess of the amount by which
the total price of the Securities underwritten by the Underwriters exceeds the
amount of any damages that the Underwriters have otherwise been required to pay
in respect of such untrue statement or omission.

 

(e) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

(f) Upon the incurrence of any Losses entitled to contribution hereunder, the
contributor shall reimburse the party entitled to contribution promptly upon
establishment by the party entitled to contribution to the contributor of the
Losses incurred.

 

Section 7. Miscellaneous.

 

(a) Notices. All notices and other communications provided for under this
Agreement shall be delivered to the address set forth below or to such other
address as shall be designated by the recipient in a written notice to the other
party or parties hereto.

 

If to Financial Security:   Financial Security Assurance Inc.     350 Park
Avenue     New York, NY 10022     Attention: Senior Vice President—Transaction
Oversight Department (with a copy to the attention of the General Counsel)    
Re: AmeriCredit Automobile Receivables Trust 2003-C-F     Policy No. 51450-N    
Confirmation: (212) 826-0100     Telecopy Nos.:  (212) 339-3518,    
                           (212) 339-3529

 

 

8



--------------------------------------------------------------------------------

If to the Seller:    AFS Funding Trust      c/o Deutsche Bank Trust Company
Delaware      (f/k/a Bankers Trust (Delaware))      E.A. Delle Donne Corporate
Center      Montgomery Building      1011 Centre Road      Wilmington, DE
19805-1266      Attention: Corporate Trust Administration      Confirmation:
(302) 636-3305 With a copy to:    AmeriCredit Financial Services, Inc.     
Administrator of AFS Funding Trust      801 Cherry Street, Suite 3900      Fort
Worth, TX 76102      Attn: Chief Financial Officer      Confirmation: (817)
302-7000      Telecopy No.: (817) 302-7942 If to the Underwriters:    Deutsche
Bank Securities Inc. as Representative      60 Wall Street      New York, NY
10005      Attention: AmeriCredit 2003-C-F      Telecopy No.: 212-797-2030

 

(b) Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY TO THIS
AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

 

(c) Assignments. This Agreement may not be assigned by any party without the
express written consent of each other party. Any assignment made in violation of
this Agreement shall be null and void.

 

(d) Amendments. Amendments of this Agreement shall be in writing signed by each
party hereto.

 

(e) Survival, Etc. The indemnity and contribution agreements contained in this
Agreement shall remain operative and in full force and effect, regardless of (i)
any investigation made by or on behalf of any Indemnifying Party, (ii) the
issuance of the Securities or (iii) any termination of this Agreement or the
Policy. The indemnification provided in this Agreement will be in addition to
any liability which the parties may otherwise have and shall in no way limit any
obligations of the Seller under the Underwriting Agreement or the Insurance
Agreement.

 

9



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed in counterparts by the parties
hereto, and all such counterparts shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be duly executed and delivered as of the date first above written.

 

FINANCIAL SECURITY ASSURANCE INC.

By:

 

/s/ Ravi Gandhi

--------------------------------------------------------------------------------

   

Name:  Ravi Gandhi

   

Title:    Authorized Officer

AFS FUNDING TRUST

By:

  AmeriCredit Financial Services, Inc., as Administrator

By:

 

/s/ Susan Sheffield

--------------------------------------------------------------------------------

   

Name:  /s/ Susan Sheffield

   

Title:    Vice President, Structured Finance

DEUTSCHE BANK SECURITIES INC.

By:

 

/s/ Jay E. Steiner

--------------------------------------------------------------------------------

   

Name:  Jay E. Steiner

   

Title:    Vice President

DEUTSCHE BANK SECURITIES INC.

By:

 

/s/ Richard V. Lawrence

--------------------------------------------------------------------------------

   

Name:  Richard V. Lawrence

   

Title:    Director

 

 

[INDEMNITY AGREEMENT SIG. PAGE]



--------------------------------------------------------------------------------

EXHIBIT A

 

OPINION OF ASSOCIATE GENERAL COUNSEL

 

Based upon the foregoing, I am of the opinion that:

 

1. Financial Security is a stock insurance company duly organized, validly
existing and authorized to transact financial guaranty insurance business under
the laws of the State of New York.

 

2. The Policy and the Financial Security Agreements have been duly authorized,
executed and delivered by Financial Security.

 

3. The Policy and the Financial Security Agreements constitute valid and binding
obligations of Financial Security, enforceable against Financial Security in
accordance with their terms, subject, as to the enforcement of remedies, to
bankruptcy, insolvency, reorganization, rehabilitation, moratorium and other
similar laws affecting the enforceability of creditors’ rights generally
applicable in the event of the bankruptcy or insolvency of Financial Security
and to the application of general principles of equity and subject, in the case
of the Indemnification Agreement, to principles of public policy limiting the
right to enforce the indemnification provisions contained therein insofar as
they relate to indemnification for liabilities arising under applicable
securities laws.

 

4. The Policy is exempt from registration under the Securities Act of 1933, as
amended (the “Act”).

 

5. Neither the execution or delivery by Financial Security of the Policy or the
Financial Security Agreements, nor the performance by Financial Security of its
obligations thereunder, will conflict with any provision of the certificate of
incorporation or the bylaws of Financial Security or violate any law or
regulation, which violation would impair the binding effect or enforceability of
the Policy or any of the Agreements or, to the best of my knowledge, result in a
breach of, or constitute a default under, any agreement or other instrument to
which Financial Security is a party or by which it or any of its property is
bound or, to the best of my knowledge, violate any judgment, order or decree
applicable to Financial Security of any governmental or regulatory body,
administrative agency, court or arbitrator having jurisdiction over Financial
Security (except that in the published opinion of the Securities and Exchange
Commission the indemnification provisions of the Indemnification Agreement,
insofar as they relate to indemnification for liabilities arising under the Act,
are against public policy as expressed in the Act and are therefore
unenforceable).

 

In addition, please be advised that I have reviewed the description of Financial
Security under the caption “The Insurer” in the Prospectus (the “Offering
Document”) of the Seller with respect to the Securities. The information
provided in the Offering Document with respect to Financial Security is limited
and does not purport to provide the scope of disclosure required to be included
in a prospectus with respect to a registrant under the Act in connection with
the public offer and sale of securities of such registrant. Within such limited
scope of disclosure,

 

A-1



--------------------------------------------------------------------------------

however, there has not come to my attention any information which would cause me
to believe that the description of Financial Security referred to above, as of
the date of the Offering Document or as of the date of this opinion, contained
or contains any untrue statement of a material fact or omitted or omits to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (except that I express
no opinion with respect to any financial statements or other financial
information contained or referred to therein).

 

A-2